 Case 19-21581-JNP                       Doc 16 Filed 09/15/19 Entered 09/16/19 01:15:25                             Desc Imaged
                                              Certificate of Notice Page 1 of 3

Information to identify the case:
Debtor 1
                       India N. Cooper                                             Social Security number or ITIN   xxx−xx−4641
                                                                                   EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                       First Name     Middle Name     Last Name
(Spouse, if filing)                                                                EIN _ _−_ _ _ _ _ _ _

United States Bankruptcy Court       District of New Jersey

Case number:          19−21581−JNP

Order of Discharge                                                                                                                12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

             India N. Cooper


             9/13/19                                                       By the court: Jerrold N. Poslusny Jr.
                                                                                         United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.

However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                             Order of Discharge                                     page 1
 Case 19-21581-JNP           Doc 16 Filed 09/15/19 Entered 09/16/19 01:15:25               Desc Imaged
                                  Certificate of Notice Page 2 of 3




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
       Case 19-21581-JNP               Doc 16 Filed 09/15/19 Entered 09/16/19 01:15:25                               Desc Imaged
                                            Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 19-21581-JNP
India N. Cooper                                                                                            Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-1                  User: admin                        Page 1 of 1                          Date Rcvd: Sep 13, 2019
                                      Form ID: 318                       Total Noticed: 17


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 15, 2019.
db             +India N. Cooper,   134 W. Ridgewood Avenue,    Unit A,    Pleasantville, NJ 08232-3638
cr             +Nationstar Mortgage LLC d/b/a Mr. Cooper,    RAS Citron, LLC,    130 Clinton Road, Suite 202,
                 Fairfield, NJ 07004-2927
518293801      +Atlantic Oral & Maxillofacial Associates,    1124 Shore Road,    Northfield, NJ 08225-2540
518293802      +Chelsea Village,   3300 Fairmont Avenue,    at Providence Court,    Atlantic City, NJ 08401-3604
518293803      +Diversified Consultants, Inc.,    Attn: Bankruptcy,    PO Box 679543,   Dallas, TX 75267-9543
518293804      +Eagle Trace,   PO Box 1227,    Harrisonburg, VA 22803-1227
518295243      +Northridge Apartments,    134 W. RIDGEWOOD UNIT A,   PLEASANTVILLE, NJ 08232-3638
518293806      +Northridge Apartments,    134 W. Ridgewood Avenue, Unit A,    Pleasantville, NJ 08232-3638
518293807      +RAS Citron Law Offices,    130 Clinton Road, Suite 202,    Fairfield, NJ 07004-2927
518293808     #+Seterus, Inc.,   Attn: Bankruptcy,    PO Box 1077,   Hartford, CT 06143-1077
518293809      +Transworld Systems Inc.,    802 E. Martintown Road, Suite 201,    North Augusta, SC 29841-5352

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QBTHOMAS.COM Sep 14 2019 04:08:00      Brian Thomas,    Brian Thomas, Esq,
                 327 Central Avenue,   Suite 103,    Linwood, NJ 08221-2026
smg             E-mail/Text: usanj.njbankr@usdoj.gov Sep 14 2019 00:37:11       U.S. Attorney,    970 Broad St.,
                 Room 502,   Rodino Federal Bldg.,    Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Sep 14 2019 00:37:07       United States Trustee,
                 Office of the United States Trustee,    1085 Raymond Blvd.,    One Newark Center,    Suite 2100,
                 Newark, NJ 07102-5235
518293805      +E-mail/Text: mstover@gercls.com Sep 14 2019 00:38:03       Great Eastern Resorts Corporation,
                 Loan Servicing and Collections Dept.,    PO Box 6006,    Charlottesville, VA 22906-6006
518293810      +EDI: WFFC.COM Sep 14 2019 04:08:00      Wells Fargo Dealer Services,    Attn: Bankruptcy,
                 PO Box 19657,   Irvine, CA 92623-9657
518293811       E-mail/Text: bankruptcynotice@westlakefinancial.com Sep 14 2019 00:37:09
                 West Lake Financial Services,    PO Box 76809,   Los Angeles, CA 90076-0809
                                                                                               TOTAL: 6

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
aty*             +Brian Thomas,   Brian Thomas, Esq,   327 Central Avenue,                     Suite 103,      Linwood, NJ 08221-2026
                                                                                                                   TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 15, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 13, 2019 at the address(es) listed below:
              Brian Thomas     on behalf of Trustee Brian Thomas brian@brianthomaslaw.com,
               bthomas@ecf.axosfs.com
              Brian Thomas     brian@brianthomaslaw.com, bthomas@ecf.axosfs.com
              Harold N. Kaplan    on behalf of Creditor   Nationstar Mortgage LLC d/b/a Mr. Cooper
               hkaplan@rasnj.com, informationathnk@aol.com
              Shauna M Deluca    on behalf of Creditor   Nationstar Mortgage LLC d/b/a Mr. Cooper
               sdeluca@rasflaw.com
              U.S. Trustee    USTPRegion03.NE.ECF@usdoj.gov
              Victor M Saul    on behalf of Debtor India N. Cooper vsaul@comcast.net,
               G4231@notify.cincompass.com
                                                                                             TOTAL: 6
